Title: To George Washington from Major General Alexander McDougall, 14 May 1779
From: McDougall, Alexander
To: Washington, George



Sir
Head Quarters Pecks-Kill May 14th 1779

The Subject of this Address, will be confined to the Bay Line. On Receipt of your Excellency’s Letter, on that Head, I furnish’d a Copy of it to the commanding Officers of Brigades—The Committee of Field Officers from each, were instructed to report on the different Matters contained in the Columns of the Inclosure No. 1. in order to give a clear view of the Rights and Pretensions of all, the Field Officers and Senior Captains. But the Committee went so far, as to give the Proceedings the air of a Determination, which I did not intend: When they had finish’d I publish’d an order, a Copy of which I have the Honor to inclose.
The Objections made to the Arrangment of the Colonels, are only by Colonels Marshall and Bigelow—The first claims a Rank, which is not given him as Colonel of State Troops, doing Duty in Boston; under the late Resolve of Congress, on Report of General Officers at the Plains; but I think his Claim does not reach the Case—The Idea of the General Officers was to do justice to Officers of State Regiments who did Duty with the Army in the Field against the Enemy—Colonel Bigelow alledges, that Colonel Vose, with whom he disputes Rank, was not intitled to a Regiment, till General Patterson’s Promotion, which took place the 21st of February 1777—This is true; but what standing either of them was in, then, I am not warranted to assert.
No Objection has been made to the Order of Lieutenant Colonels.
Major Hull objects to that of the Majors, as appears by his Letter to the Commander in chief; but have not been furnish’d with his Claims, altho I have desired them to be sent here or to Head Quarters.
Captains Keith and Wiley, object to Captain Pettingill’s being placed before them, on the Ground of their Certificate herewith transmitted—and all the other senior Captains, are uneasy from a Report and apprehension, that the Council of the Bay, intend to promote Pettingill to the Majority of Wesson’s, which I fear will do Injury to the Service if it takes Place.
Brigade Major Harwood of Nixon’s stands high in the List of Captains, and is desirous of coming into the Line—Mr Bannister Major of Brigade to late Learned’s is not taken into the Line; and by the late Resolve of Congress, he must quit the Service unless he has his Rank in the Line. I fear this last Designation of Majors of Brigade, to be of the Line, will not opperate as favorable to the Service, as is expected—It will not here, for very few will undertake it.
In comparing the arrangment you were pleas’d to transmit me, with those lately brought in, from the several Regiments; I find Serjeants promoted, while Officers are returned, supernumerary—And several in the former, not in the latter; and others in these not in those. By officers being returned supernumerary; and others moved up to Vacancies, which were the Right of the former, and Promotions, Questions will arise, at what Time their Commissions should be dated—These Difficulties I conceive will retard the compleating the Commissions of many Officers of the Regiments, and will require some Rules which will apply to all—And Powers are necessary to determine Disputes on Points which I find cannot otherwise be settled, which induce me to detain the Arrangment till I have your further Orders. I have the Honor to be Your Excellency’s humble servant
Alexr McDougall
P.S. As the Troops at Providence, are not under my orders, I have inclosed the last Arrangments of those Corps.
